UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4064



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JAMES M. ANDERSON, a/k/a Hollywood,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 07-7378)


Submitted:   April 9, 2008                 Decided:   May 23, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James M. Anderson pled guilty to distributing a quantity

of cocaine base (crack), 21 U.S.C. § 841(a)(1) (2000), and was

sentenced to a term of 108 months imprisonment.   Anderson appealed

his sentence, arguing that the district court erred by seeking to

impose a “reasonable” sentence rather than a sentence “sufficient,

but not greater than necessary” to comply with the purposes of 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), and failed to consider

adequately the effect of the 100:1 sentencing ratio for cocaine and

crack offenses in his case.   He also claimed that his sentence was

greater than necessary to further the purposes of § 3553(a)(2). We

affirmed his sentence; however, the Supreme Court subsequently

vacated the judgment and remanded the case for reconsideration in

light of Kimbrough v. United States, 128 S. Ct. 558 (2007).     See

United States v. Anderson, 241 F. App’x 912 (4th Cir. 2007),

vacated, 128 S. Ct. 913 (2008).

          In Kimbrough, the Supreme Court held that “it would not

be an abuse of discretion for a district court to conclude when

sentencing a particular defendant that the crack/powder disparity

yields a sentence ‘greater than necessary’ to achieve § 3553(a)’s

purposes, even in a mine-run case.”    Kimbrough, 128 S. Ct. at 575.

Kimbrough has thus abrogated United States v. Eura, 440 F.3d 625

(4th Cir. 2006) (holding that sentencing court may not vary from

guideline range solely because of 100:1 ratio for crack/cocaine


                               - 2 -
offenses), vacated, 128 S. Ct. 853 (2008).   The district court did

not have the benefit of Kimbrough when it determined Anderson’s

sentence. To give the district court the opportunity to reconsider

the sentence in light of Kimbrough, we conclude that resentencing

is necessary.

          We therefore vacate the sentence imposed by the district

court and remand for resentencing.*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                               VACATED AND REMANDED




     *
      On remand, Anderson will be resentenced under the revised
guidelines for crack offenses that took effect on November 1, 2007.

                              - 3 -